Interim Decision #1451

MAT= OF BEESNARAN
Application for Border Crossing Card
.A.-10046833

Decided by District Director January 7, 1986
A

citizen and resident of Canada who has reason to cross the border frequently as a nonimmigrant for short periods of thee, is not a member of
any of the excludable classes of aliens, intends to continue to be a resident
and citizen of Canada, and desires a nonresident alien border crossing card
solely for the purpose of facilitating entries as a nonimmigrant is eligible
for the issuance thereof pursuant to 8 OFR 212.8(b).

The applicant is a citizen and resident of Canada, born on March
15, 1915, at Little Ridge, New Brunswick, Canada. She is married
to Daniel Bresnahan, also a Canadian citizen.
There are two daughters and two sons by this marriage. Mr. and
Mrs. Bresnahan and children reside at 85 Queen Street, Milltown,
New Brunswick, Canada.
Checks conducted by the Service of various government agencies
failed to reveal any derogatory information concerning the appli-

cant.
Subject in. her sworn testimony has stated that as a resident of
Canada, residing in St. Stephen, New Brunswick, immediately
across from the City of Calais, Maine, she has reason to cross the
border frequently as a nonimmigrant for short periods of time; that
it is her intention to continue to be a resident and citizen of Canada;
that she desires a nonresident alien border crossing card solely for
the purpose of facilitating entries as a nonimmigrant.
It has been determined that the applicant is not a member of any
of the classes of aliens who are excludable from admission into the
United States under the law. The applicant has established eligibil-

ity

for a nonresident border crossing card.

ORDER: It is ordered that subject's application. be granted and
that she be issued a nonresident alien. border crossing card, Form
1-185, subject to revocation at any time.
180

